Citation Nr: 1513097	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  08-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin rash, including chloracne, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from January 1969 to February 1971, including service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied reopening a previously denied claim of entitlement to service connection for a skin disorder, claimed as due to exposure to herbicides. 

Pursuant to the Veteran's request, a hearing before a member of the Board was scheduled for November 2011.  The Veteran did not appear for this hearing.  Because he failed to report for the hearing or provide good cause for that absence, and has not requested that the hearing be rescheduled, the hearing request was previously deemed withdrawn.  38 C.F.R. § 20.704 (2011).

This case was previously before the Board.  In January 2012, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  In March 2014, the Board reopened the previously denied claim and again remanded the issue to the AOJ for further development.

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the time since the prior remand, the Veteran's claims file has been converted entirely to electronic format.  Most of the documents are in the Veterans Benefits Management System (VBMS) and some are in the Virtual VA repository.  Unfortunately, it appears that record(s) dated in December 1969 from the 17th Field Hospital, APC, in San Francisco, California pertaining to treatment for excision of an abscess of the right cervical area have not been associated with either electronic claims file.  On remand, the AOJ should locate the records and associate them with the Veteran's VBMS claims file.

After the records are obtained, the AOJ should provide the Veteran's entire claims file to the January 2015 VA examiner, or to another qualified VA examiner if necessary, to obtain a supplemental medical opinion.  The January 2015 VA examiner opined that the Veteran's tinea cruris and tinea pedis, which was quiescent on examination, were less likely than not caused by military service.  In support of the conclusion, the examiner noted that the abscess the Veteran had in Vietnam [in December 1969] was treated, resolved, distinct, and unrelated to the current skin disorders.  The examiner also reasoned that chloracne and porphyria cutanea tarda (but not tinea cruris) were recognized by VA as presumptive skin diseases associated with exposure to herbicides containing Agent Orange, thus it was less likely than not that the tinea cruris and tinea pedis were caused by military service.  This rationale is inadequate.  While tinea cruris and tinea pedis are not disabilities subject to presumptive service connection based on herbicide exposure under 38 C.F.R. § 3.309(e), that fact alone does not automatically mean that the Veteran's skin disability is not related to his presumed exposure to herbicides in Vietnam.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Moreover, the examination report did not include discussion of the Veteran's hospitalization for cellulitis of the left forearm from late November to Early December, 1969.  As such, an addendum is required.

Accordingly, the case is REMANDED for the following action:

1.  Service treatment records dated in December 1969 from the 17th Field Hospital, APC, in San Francisco, California pertaining to treatment for excision of an abscess of the right cervical area were previously obtained by VA, but are not currently in record.  Locate the records or request new copies of the records and associate them with the record.  A formal determination, pursuant to 38 C.F.R. § 3.159(c)(2), must be entered if it is determined that the above records cannot be located or that efforts to obtain them would be futile.  In the event that it is determined that the records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. 
§ 3.159(e), and give him an opportunity to respond.

2.  After completing item (1) above, provide the Veteran's claims file and a complete copy of this Remand to the January 2015 VA examiner, or to another qualified examiner if necessary, to obtain a supplemental medical opinion.  If an examination is deemed necessary to provide the requested opinion, then one should be scheduled.

Following a review of the claims file, the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any current skin disorder is related to the Veteran's treatment for cellulitis of the left forearm in November and December 1969, treatment for an abscess of the right cervical area in December 1969, or otherwise related to any disease, event, or injury, including conceded exposure to herbicides, during military service.  In addressing this question, the examiner is advised that the fact that a given disability is not one for which service connection can be presumptively awarded cannot be used as the sole basis for a negative opinion.

A comprehensive rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.
3.  After completion of the above, re-adjudicate the issue of entitlement to service connection for a skin disorder.  If the benefit sought on appeal remains denied, furnish a supplemental statement of the case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




